 In theMatter of WHITE RIVER LUMBER COMPANYandSAWMILL ANDTIMBERWORKERS UNION, LOCAL No. 157, AFFILIATEDWITH THEINTERNATIONAL WOODWORKERS OF AMERICACase No. B-1330.-Decided June, 14, 1939Lumber Industry Investigation of Representatives:controversy concerningrepresentation of employees:rivalorganizations;refusal to bargain because ofcontract with one of rival organizations recognizing,itas representative of itsmembers ; substantial doubt as to majoritystatus-Contract:terminable bygiving 60 days' writtennotice, byeither party;no assertion as being bar to presentproceedings-UnitAppropriate for Collective Bargaining:production and main-tenance employees excluding clerical and supervisory employees,truck drivers,and employees in the shingle mill; agreement asto-Representatives:eligibilityto participatein choice :those employees whose employment was terminatedbecause of a curtailment in operations who have beenreemployed-ElectionOrdered-Certification of Representatives.Mr. Thomas P. Graham, Jr.,for the Board.Mr. W. E. Heidinger,of Tacoma, Wash., for the Company.Mr. John C. Stevenson,of Seattle, Wash., for the I. W. A.Mr. L. PresleyGill,of Seattle,Wash., for the Sawmill Union.Mr. Edwin L. Swope,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn December 30, 1938, Sawmill and Timber Workers Union, LocalNo. 157, affiliated with the International Woodworkers of America(C. I. 0.), herein called the I. W. A., filed with the Regional Directorfor the Nineteenth Region (Seattle, Washington) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of White River Lumber Company, Enumclaw,Washington, herein called the Company,and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On February 20, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation and au-13 N. L. R. B., No. 30.253 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On March 15, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the I. W. A.,and upon the Lumber & Sawmill Workers' Union, Local 2503, char-tered by the United Brotherhood of Carpenters and Joiners of Amer-ica, affiliated with the American Federation of Labor, herein referredto as the Sawmill Union, a labor organization claiming to representemployees directly affected by the investigation.Copies were alsoserved upon International Brotherhood of Teamsters, Chauffeurs,Stablemen & Helpers of America, Local 174, and upon Shingle WeaversUnion Local 2207.Pursuant to the notice, a hearing was held onMarcli 27 and 28, 1939, at Enumclaw, Washington, before Thomas S.Wilson, the Trial Examiner duly designated by the Board.TheBoard, the Company, the I. W. A., and the Sawmill Union were repre-sented by counsel and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues was afforded all parties.Duringthe course of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYWhite River Lumber Company, a Washington corporation, is en-gaged in the manufacture of lumber, with its principal office and placeof business at Enumclaw, Washington.The Company obtains mostof its raw materials within the State of Washington, but ships approxi-mately 75 per cent of its finished products outside the State of Wash-ington.The total value of the sales made by the Company during1938 amounted to approximately $1,800,000.The Company admits that it is engaged in interstate commerce.II. THE ORGANIZATIONS INVOLVEDSawmill and Timber Workers Union, Local No. 157, chartered bythe InternationalWoodworkers of America, affiliated with the Com-mittee for Industrial Organization, is a labor organization admittingto membership production and maintenance workers of the Company.Lumber & Sawmill Workers' Union, Local 2503, chartered by theUnited Brotherhood of Carpenters and Joiners of America, affiliatedwith the American Federation of Labor, is a labor organization also- WHITE RIVER LUMBER COMPANY255admitting to membership production and maintenance workers ofthe Company.III.THEQUESTION CONCERNINGREPRESENTATIONPrior to 1935 a Federal Union, chartered by the American Federa-tion of Labor, was organized among the Company's employees. InApril 1935 this Union was succeeded by the Sawmill Union andshortly thereafter the Company entered into a collective bargainingcontract with it.This contract, with modifications, was renewed in1937 and 1938.The 1938 contract is now in force, and is subject totermination only by either party giving 60 days' written notice of itsintention of terminating it.Under the terms of this agreement theCompany recognizes the Sawmill Union as the representative of itsmembers for the purposes of collective bargaining.There is no asser-tion that the contract constitutes a bar to the present proceedings.On December 21, 1938, at a meeting held by the Sawmill Union,about 200 members who were present voted to change its affiliationfrom the American Federation of Labor to the Committee for Indus-trialOrganization, and the I. W. A. was organized.Thereafter alarge number of Sawmill Union members joined the I. W. A. Thisaction did not dissolve the Sawmill Union, however, as it has continuedin existence and holds regular meetings.On December 22, 1938, theI.W. A. notified the Company of the change in membership from theSawmill Union to the I. W. A., and asserted that it was the successorto the Sawmill Union as a party to the contract.However, when theI.W. A. requested the Company to bargain with it on December 27,the Company stated in substance that it was unable to do so becauseof its contract with the Sawmill Union.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe I. W. A., the Sawmill Union, and the Company agreed at thehearing that the unit should be composed of the Company's production 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDand maintenance employees excluding supervisory and office em-ployees, truck drivers, and employees in the shingle mill.A list ofthe Company's employees who were on its December 1938 pay roll wassubmitted in evidence.This list separates from the other employees,the supervisory and office employees, those on leave because of injuryor sickness, and those employees whose employment with the Companywas terminated during December 1938.All the parties agree that allthe employees classified as office or supervisory employees on the list,except Erick Kvamme, who is no longer a supervisor, should be ex-cluded from the unit and that the employees described as being onleave of absence because of injuries or sickness should be included.The parties also agree that the following employees whose namesappear on the list should be excluded from the unit : C. W. McFarland,Willis H. Over, Berthal R. Hash, Albert S. Hubert, Emmett E. John-son, George P. Collins, Harold Oliver, Arleigh G. Hall, John G. Nay-lor,Ralph E. Summers, and Carl A. Knoll.In our determination of the appropriate unit, we shall adopt theabove agreements entered into by both unions as we see no reason fordeparting from them.The I. W. A. contends that the following employees should not beincluded in the unit, apparently because they are members of thesurvey or engineering crew and the I. W. A. considers their duties tobe technical in nature : Edwin T. Miller, L. E. Tucker, Van B. Madden,Monte C. Rode, Robert H. Caldwell, Michael Wytko, Archie Hansen,A. W. Rosenberg, Lawrence Larson, Alfred J. Dean, and E. A. Braa.The Sawmill Union agrees to the exclusion of Tucker and Madden,who are supervisors, and also agrees to the exclusion of Miller if therecord shows that he is a supervisor.The Sawmill Union contendsthat the rest should be included in the unit.The Company contendsthat they all should be included in the unit.The record shows thatMiller is a "party boss" and it also shows that Rode is a "straw boss."Inasmuch as both unions agree that Tucker and Madden should beexcluded, we will exclude them, and we will also exclude Miller andRode because the record indicates that they are supervisors.The evi-dence in the record with regard to the duties of Caldwell, Wytko,Hansen, Rosenberg, Larson, Dean, and Braa fails to convince,us, how-ever, that their economic interests and relations with the Companyare on a plane apart from that of the other employees in the unit, andwe shall therefore include them in the unit.The I. W. A. contends that P. G. Rowan, who is described by theCompany as a shop inspector and whose duties are to grade the shoplumber and inspect the "railroad cutting material," should be excludedfrom the unit.The Sawmill Union contends that he should beincluded.There is no convincing showing that Rowan's duties are WHITE RIVER LUMBER COMPANY257such that he should be excluded from the unit, and we shall includehim.We find that all the production and maintenance employees of theCompany, including Robert H. Caldwell, Michael Wytko, ArchieHansen, A. W. Rosenberg, Lawrence Larson, Alfred J. Dean, E. A.Brea, and P. G. Rowan, but excluding office and supervisory employees,truck drivers, employees in the shingle mill, and the following em-ployees : C.W. McFarland, Willis H. Over, Berthal R. Hash, AlbertS.Hubert, Emmett E. Johnson, George P. Collins, Harold Oliver,Arleigh G. Hall, John G. Naylor, Ralph E. Summers, Carl A. Knoll,Edwin T. Miller, L. E. Tucker, Van B. Madden, and Monte C. Rode,constitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand will otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESAs stated above, a list of the Company employees who were on itsDecember 1938 pay roll was introduced in evidence. This list containsthe names of 616 employees in the appropriate unit.All the partiesagreed that this list should be used as a basis for the determination ofthe representative of the employees.The I. W. A. submitted in evidence a petition signed by 456 personsdesignating it as their bargaining agent, 450 membership applicationcards signed by persons who had later signed the petition, and 76cards signed by persons who had not signed the petition.Most of thenames were signed on the petition and cards between December 22,1938, and February 15, 1939.A comparison of the names on the peti-tion and cards submitted by the I. W. A. and the Company's list ofemployees shows that 438 employees whose names appear on thepetition and application cards were employed by the Company withinthe appropriate unit during December 1938.The Sawmill Union introduced in evidence a list of 553 employeesclaimed by it to be members in good standing of its organization.Acomparison of this list with the petition and membership cards intro-duced by the I. W. A. shows that a substantial number of employees inthe appropriate unit are claimed to be members of both of these l abororganizations.We find that an election by secret ballot is necessaryto resolve the question concerning representation.There arose in connection with the discussion of the eligibilitydate disagreement among the parties as to whether certain personswhose employment with the Company was terminated during Decem-ber 1938 should be allowed to participate in an election, should one beheld.The I. W. A. contends that all the employees whose employment 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas terminated during December 1938, except those who voluntarilyquit, should be permitted to participate in the selection of the bar-gaining agent.The Sawmill Union and the Company contend thatonly those who have been reemployed or who are considered by theCompany to be prospective employees, who are very likely to berehired, should be allowed to vote.The record shows that during December 1938 the employment of anumber of employees was terminated.A few of these employees quittheir jobs, but the employment of most of them was terminated bythe Company because of a curtailment in operations.A list of theseemployees, prepared by the Company and submitted in evidence, de-scribes their employment as having been "permanently terminated"in December.At the hearing the Company's superintendent describedthe employment of these employees, except for a few who had beenrehired since December or who were considered likely to be rehired ifoperations were increased, as having been "definitely terminated."Since there is nothing in the record to show that these employees weremerely laid off temporarily, we do not believe that any of them can beconsidered to be employees of the Company until they have actuallybeen reemployed.Accordingly, we shall consider as eligible to voteonly such of these employees as have been reemployed by the Com-pany at the time of the election.Since all the parties so agree, we shall permit L. 0. West, Lorne J.Maris, and Maurice Marty, employees who were on leave of absenceon account of injury or sickness during December 1938, to participatein the election.We shall, accordingly, direct that an election be conducted amongall the employees in the appropriate unit who were on the pay roll ofthe Company during December 1938, including employees who did notwork during December 1938 because they were ill or on vacation, andexcluding those who have since quit or been discharged for cause,except that employees whose employment was terminated in December1938 and who have been reemployed by the Company at the time ofthe election shall also be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of White River Lumber Company, Enumclaw,Washington, within the meaning of Section 9 (c) and Section 2 (6)mnd (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company,including Robert H. Caldwell, Michael Wytko, Archie Hansen, A. W.Rosenberg, Lawrence Larson, Alfred J. Dean, E. A. Braa, and P. G. WHITE RIVER LUMBER COMPANY259Rowan, but excluding clerical and supervisory employees, truck drivers,and employees in the shingle mill, and the following employees : C. W.McFarland, Willis H. Over, Berthal R. Hash, Albert S. Hubert, Em-mett E. Johnson, George P. Collins, Harold Oliver, Arleigh G. Hall,John G. Naylor, Ralph E. Summers, Carl A. Knoll, Edwin T. Miller,L. E. Tucker, Van B. Madden, and Monte C. Rode,constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwithWhite River Lumber Company, Enumclaw,Washington, anelection by secret ballot shall be conducted within twenty(20) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Nineteenth Region, acting in thismatter as agent for the National Labor Relations Board and subjectto Article III, Section 9, of said Rules and Regulations,among theemployees of the Company who were on its December 1938 pay roll,including those employees listed in Appendix A, and excluding clericaland supervisory employees, those employees listed in Appendix B, andthose who have quit or been discharged for cause since December 1938,(except that employees whose employment was terminated in Decem-ber 1938 and who have been reemployedby theCompany at the timeof the election shall also be eligible to vote),to determine whether theydesire to be represented by Sawmill and Timber Workers Union, LocalNo. 157,chartered by the InternationalWoodworkers of America,affiliated with the Committee for Industrial Organization,or by Lum-ber & Sawmill Workers' Union,Local 2503, chartered by UnitedBrotherhood of Carpenters and Joiners of America,affiliated withthe American Federation of Labor, for the purposes of collectivebargaining,or by neither.APPENDIX AErick KvammeL. O. WestLorne J. MarisMaurice MartyRobert H. CaldwellMichaelWytkoArchie HansenA. W. RosenbergLawrence LarsonAlfred J. DeanE. A. BraaP. G. Rowan 260DECISIONS OF NATIONAL LABOR RELATIONS BOARD_APPENDIX BEdwin T. MillerL. E. TuckerVan B. MaddenMonte C. RodeC.W. McFarlandWillis H. OverBerthal R. HashAlbert S. HubertEmmett E. JohnsonGeorge P. CollinsHarold OliverArleigh G. HallJohn G. NaylorRalphE. SummersCarl A. KnollMR. WILLIAM M. LEISERSONtook no part in the consideration ofthe above Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESJuly 19, 1939On June 14, 19391 the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled case.The Direction of Election provided that an electionby secret ballot be conducted within twenty (20) days from the dateof the Direction among the employees of White River Lumber Com-pany, herein called the Company, in the unit found by the Board tobe appropriate, who were on the Company's December 1938 pay roll,excluding those who had quit or been discharged for cause sinceDecember 1938 (except that those employees whose employment wasterminated in December 1938 and who had been reemployed by theCompany at the time of the election were eligible to vote) to deter-mine whether or not they desired to be represented by Sawmill andTimber Workers Union, Local No. 157, chartered by the Interna-tionalWoodworkers of America, affiliated with the Committee forIndustrial Organization, or by Lumber & Sawmill Workers' Union,Local 2503, chartered by United Brotherhood of Carpenters andJoiners of America, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted among the above-described employees of the Companyunder the direction and supervision of the Regional Director for theNineteenth Region (Seattle,Washington).On June 30, 1939, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, issued an Intermediate Report on the election, copies of WHITE RIVER LUMBER COMPANY261which were duly served upon the parties.No objections or excep-tions to the Intermediate Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total NumberEligibleto Vote-----------------------------630Total Numberof Ballots Cast------------------------------603Total Number of Votes forSawmill and TimberWorkersUnion, Local No. 157, I. W. A---------------------------359Total Numberof Votes forLumber andSawmillWorkersUnion, Local 2503, A. P. L------------------------------235Total Number of Votes for Neither of the Above Organi-zations------------------------------------------------6Total Numberof Blank Votes-----------------------------0Total Numberof Void Ballots-----------------------------0Total Numberof Challenged Votes------------------------3By virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNationalLabor Relations Board Rules andRegulations-Series 2,IT IS HEREBY CERTIFIEDthat Sawmill and Timber Workers Union,LocalNo. 157, chartered by the InternationalWoodworkers ofAmerica, affiliated with the Committee for Industrial Organization,has been designated and selected by a majority of all the productionand maintenance employees of White River Lumber Company includ-ing RobertH. Caldwell, Michael Wytko, Archie Hansen, A. W. Rosen-berg, Lawrence Larson, Alfred J. Dean, E. A. Braa, and P. G. Rowan;but excluding office and supervisory employees, truck drivers, em-ployees in the shingle mill, and the following employees : C. W. Mc-Farland, Willis H. Over, Berthal R. Hash, Albert S. Hubert, EmmettE. Johnson, George P. Collins, Harold Oliver, Arleigh G. Hall,John G. Naylor, Ralph S. Summers, Carl A. Knoll, Edwin T. Miller,L. E. Tucker, Van B. Madden, and Monte C. Rode, as their representa-tive for the purposes of collective bargaining, and that, pursuant tothe provisions of Section 9 (a) of the National Labor Relations Act,Sawmill and Timber Workers Union, Local No. 157, chartered by theInternationalWoodworkers of America, affiliated with the Commit-tee for Industrial Organization, is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Certification of Representatives.13 N.L.R B,No.30a18T930-39-vol. 13--18